DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN DER MARK (Publication No.: US 2017/0082806 A1).
Regarding claim(s) 10, 22, VAN DER MARK teaches an optical connection system, comprising: an extension tube (reference numeral 611 in Figure 6) including: one or more optical-fiber cores (reference numeral 602 in Figure 6) extending along a length of the extension tube; and an extension-tube connector (reference numeral 610 in Figure 6) including an optical terminal (e.g. terminating end of fiber core 602 in Figure .
Claim(s) 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (Publication No.: US 2009/0234328 A1).
Regarding claim(s) 18, 22, Cox teaches a method of an electrical-and-optical connection system, comprising: placing a relay module (reference numeral 50 in Figure 2; reference numeral 152 in Figure 15; reference numeral 50 in Figure 23B) on or alongside a patient; placing a sterile barrier (e.g. “sterile barrier” as in paragraph [0004] and throughout; reference numeral 174 in Figure 15, Figure 23B) over the patient, thereby establishing a sterile field over the sterile barrier and a non-sterile field 
Regarding claim(s) 19, 23, Cox teaches the method of claim 18, wherein placing the relay module on or alongside the patient occurs before placing the sterile barrier over the patient (e.g. placing of the drape “over the patient” so as to “separate a sterile field of the patient” from “non-sterile areas outside of the sterile field, e.g., areas and components below the drape, including the patient's chest, the sensor 50 (FIG. 10) placed on the chest, and regions immediately surrounding the patient 70, also referred to herein as a non-sterile field” as in paragraph [0093]).
Regarding claim(s) 20, Cox teaches the method of claim 18, further comprising: mounting a plug-inserting device (reference numeral 432, 450 in Figure 23B) over a surface of the relay module (reference numeral 50 in Figure 23B); and inserting the plug into a plug holder (reference numeral 450 in Figure 23B) of the plug-inserting device.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER MARK in view of Cox.
Regarding claim(s) 16, VAN DER MARK teaches the optical connection system of claim 10, but fails to specifically teach that the relay module is configured to sit on or alongside a patient beneath the sterile barrier.  However, as noted in the rejection above, Cox teaches that this concept is well known in the art (e.g. placing of the drape “over the patient” so as to “separate a sterile field of the patient” from “non-sterile areas outside of the sterile field, e.g., areas and components below the drape, including 
Regarding claim(s) 17, the combination of references and Cox in particular  teaches the optical connection system of claim 16, wherein a housing includes a patient-facing surface (reference numeral 864 in Figure 31) configured to be adhered to the patient (e.g. “adhered to the patient's skin” as in paragraph [0122]), thereby enabling the relay module to be secured to the patient while establishing both the electrical and optical connections between the plug and the relay module.
Regarding claim(s) 23, VAN DER MARK teaches the method of claim 18, but fails to specifically teach that placing the relay module on or alongside the patient occurs before placing the sterile barrier over the patient.  However, as noted in the rejection above, Cox teaches that this concept is well known in the art (e.g. placing of the drape “over the patient” so as to “separate a sterile field of the patient” from “non-sterile areas outside of the sterile field, e.g., areas and components below the drape, including the patient's chest, the sensor 50 (FIG. 10) placed on the chest, and regions immediately surrounding the patient 70, also referred to herein as a non-sterile field” as in paragraph [0093]).  One skilled in the art would have been motivated to place the .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest the unique features of claim 1.
Specifically, the closest prior art identified by Examiner, e.g. US-20090234328-A1, US-20120143029-A1, US-20210401456-A1, US-20170082806-A1, US-20110196248-A1, US-20090005675-A1, US-9622706-B2, US-9360630-B2, US-6069698-A, US-7344533-B2, US-5275151-A, US-5827313-A, US-6485482-B1, US-10349890-B2, US-8781555-B2, US-10939889-B2, US-11000207-B2, each fail to specifically teach electrical wires that extend the length of the extension tube over collocated optical fibers where a metal plug formed around the electrical wires is configured to pierce a sterile barrier so as to form electrical and optical connections to a relay module receptacle across the sterile barrier from a non-sterile field to a sterile field as recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 11-15 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637